Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Wiggins appeals the district court’s order accepting the magistrate judge’s recommendation and dismissing his employment discrimination action pursuant to Fed.R.Civ.P. 41(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wiggins v. Donley, No. 2:ll-cv-01788-RMG, 2012 WL 5874854 (D.S.C. Nov. 20, 2012). We deny Wiggins’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.